DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species I in the reply filed on 8/09/2021 is acknowledged.  
The application has pending claims 1-28 (non-elected claims 9-13, 22-26, and 28 are withdrawn from further consideration).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an object identifying apparatus configured to execute a distortion correcting process …” in claim 1; “an acquisition unit configured to acquire … a recognition unit configured to recognize …” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-3, 5, 7-8, and 15-17 are objected to because of the following informalities:  
Claim 2 at line 2; and claim 5 at line 2; and claim 7 at line 2; and claim 8 at line 7 respectively: “the reference pattern includes” should be -- the reference patterns includes --.
Claim 3 at line 8: “the reference pattern is” should be -- the reference patterns includes --.
Claim 5 at line 4: “and a second reference pattern directed” should be -- and the second reference pattern directed --.
Claim 15 at line 6: “the the” should be -- due to the --.
Claim 16 at line 9: The claim needs to end with a period -- . --.
Claim 17 at line 5: “diction” should be -- distortion --.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 14-15, and 27 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Ogata et al (US 2017/0140229 A1).
Re Claim 1: Ogata discloses an imaging system to be mounted in a vehicle (see Ogata, Figs. 1 and 3, [0066]), comprising: an optical wide-angle camera acquiring an image (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], capture the image using a wide angle camera lens such as fisheye lens); and an object identifying apparatus configured to execute a distortion correcting process with the acquired image and apply previously-prepared reference patterns to the image which has been subjected to the distortion correcting process such that objects in the acquired image are recognized (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183], distortion correction followed by pedestrian and vehicle pattern detection via pattern matching, [0064], processor implemented).

Re Claim 2: Ogata further discloses wherein the reference pattern includes a first reference pattern directed to the image acquired by the wide-angle camera, and the object identifying apparatus is configured to i) apply a distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting distortion caused due to imaging of the wide-angle camera, and ii) identify an object in the entire area of the acquired image based on the first reference pattern (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], wide angle camera lens such as fisheye lens, and more specifically Fig. 23 and [0183], distortion correction followed by pedestrian and vehicle pattern detection via pattern matching).

Re Claim 14: Ogata discloses an object identifying apparatus (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183]), comprising: an acquisition unit configured to acquire an image imaged by a wide-angle camera (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], capture the image using a wide angle camera lens such as fisheye lens); and a recognition unit configured to recognize an object in the image based on a previously set reference pattern, wherein the recognition unit is equipped with a recognition section which applies a distortion correcting process to the acquired image and identifies an object in the corrected image (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183], distortion correction followed by pedestrian and vehicle pattern detection via pattern matching, [0064], processor implemented).



Re Claim 27: Ogata discloses an object recognizing method (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183]), comprising: acquiring an image imaged by a wide-angle camera (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], capture the image using a wide angle camera lens such as fisheye lens); applying a distortion correcting process to the acquired image (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183], distortion correction); and identifying an object in the acquired image which has been subjected to the distortion correcting process, based on a reference pattern (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183], distortion correction followed by pedestrian and vehicle pattern detection via pattern matching).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Ozaki et al (US 2018/0182078 A1).  The teachings of Ogata have been discussed above.
Re Claim 3: However Ogata fails to explicitly disclose wherein the object identifying apparatus is configured to apply a distortion correcting process to an overall area of the acquired image, the distortion correcting process being for correcting distortion of the image acquired from the wide-angle camera to non-wide-angle distortion which is distortion of an image acquired by a non-wide-angle camera, and the reference pattern is a second reference pattern assigned to the non-wide-angle distortion, wherein the object identifying apparatus is configured to identify an object in the overall area of the acquired image based on the second reference pattern.
Ozaki discloses wherein the object identifying apparatus is configured to apply a distortion correcting process to an overall area of the acquired image, the distortion correcting process being for correcting distortion of the image acquired from the wide-angle camera to non-wide-angle distortion which is distortion of an image acquired by a non-wide-angle camera, and the reference pattern is a second reference pattern assigned to the non-wide-angle distortion, wherein the object identifying apparatus is configured to identify an object in the overall area of the acquired image based on the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogata’s system using Ozaki’s teachings by including the non-wide angle camera processing to Ogata’s pattern matching in order to improve the recognition of patterns in images (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091]).

Re Claim 4: Ogata as modified by Ozaki further discloses wherein the object identifying apparatus is configured to apply a distortion correcting process to the acquired image from the wide-angle camera, the distortion correcting process being for correcting the distortion of the acquired image to a maximum distortion level of the non-wide-angle distortion (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], [0094], remove distortion via distortion parameters).  See claim 3 for obviousness and motivation statements.

Re Claim 6: Ogata as modified by Ozaki further discloses wherein the non-wide-angle camera is at least one in number thereof, and is provided with, at least, one of a narrow-angle camera and a telescopic camera (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], the narrow angle image from narrow angle camera).  See claim 3 for obviousness and motivation statements.


Ozaki discloses wherein the recognition unit is configured to i) apply a distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting distortion in the image acquired by the wide-angle camera down to a degree of distortion caused in an image acquired by the non-wide-angle camera, and ii) identify an object in the entire area of the acquired image based on, as the reference pattern, a second reference pattern directed to distortion due to imaging of the non-wide-angle camera (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], remove distortion [via distortion parameters] to the wide angle image [from wide angle camera] and the narrow angle image [from narrow angle camera] followed by pattern recognition via pattern matching).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogata’s apparatus using Ozaki’s teachings by including the non-wide angle camera processing to Ogata’s pattern matching in order to improve the recognition of patterns in images (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091]).



Re Claim 19: Ogata as modified by Ozaki further discloses wherein the non-wide-angle camera is at least one of a narrow-angle camera and a telescopic camera (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], the narrow angle image from narrow angle camera).  See claim 16 for obviousness and motivation statements.


Allowable Subject Matter
Claims 5, 7, 8, 18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cetin et al ‘517 discloses distortion correction and then checking if an object is present on either side of the parking space using pattern matching; Zheng .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 19, 2021